ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                   )
                                                 )
  HEBCO, Inc.                                    ) ASBCA Nos. 62222, 62234
                                                 )
  Under Contract No. FA8222-12-D-0011            )

  APPEARANCES FOR THE APPELLANT:                    Lauren R. Brier, Esq.
                                                    Matthew E. Kreiser, Esq.
                                                     PilieroMazza PLLC
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Christopher M. Judge-Hilborn, Esq.
                                                    Aaron J. Weaver, Esq.
                                                     Trial Attorneys

                 OPINION BY ADMINISTRATIVE JUDGE WOODROW

       The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $75,000. This amount is inclusive of Contract Disputes Act interest. No further interest
  shall be paid.

         Dated: January 5, 2022




                                                 KENNETH D. WOODROW
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              J. REID PROUTY
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62222, 62234, Appeals of
HEBCO, Inc., rendered in conformance with the Board’s Charter.

      Dated: January 5, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2